       Case 3:20-cv-05450-LC-HTC Document 6 Filed 08/19/20 Page 1 of 2

                                                                        Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



DARRELL WASHINGTON,
      Petitioner,

v.                                                  Case No. 3:20cv5450-LC-HTC

STATE OF FLORIDA,
      Respondent.
                                            /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated July 16, 2020 (ECF No. 5). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 5) is

             adopted and incorporated by reference in this order.
     Case 3:20-cv-05450-LC-HTC Document 6 Filed 08/19/20 Page 2 of 2

                                                                      Page 2 of 2

     2.   The complaint (ECF Doc. 1) is DISMISSED WITHOUT

          PREJUDICE for failure to prosecute and failure to comply with a

          Court order.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 19th day of August, 2020.



                                s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5450-LC-HTC
